                    Case 2:18-cv-05611-WBV-MBN Document 181-1 Filed 07/22/20 Page 1 of 4

                                                 LAW OFFICES OF
                                          Edward D. Markle
EDWARD D. MARKLE *
DIRECTOR
                                                          AND                                  1100 POYDRAS ST., SUITE 1475
                                                                                                    NEW ORLEANS, LA 70163


* Admitted in Louisiana, Mississippi,
                                                    Associates                                ————————————————
                                                                                                              (504) 324-4400


 Texas & Colorado.                        A PROFESSIONAL LAW CORPORATION                          HOUSTON, TX (504) 388-5848
 Aerospace Engineer                                                                                DENVER, CO (504) 388-5848
 Licensed Patent Attorney                      3506 WASHINGTON AVE, SUITE F
                                                GULFPORT, MISSISSIPPI 39507
OF COUNSEL:                                       TELEPHONE: (228) 222-3589
                                                        (228) 265-5957
JON A. GEGENHEIMER
                                                   EMAIL: emarkle@msn.com
JAMES CARTER


                                                     May 29, 2020


             Honorable Michael B. North                   Re: Bauer v. Top Velocity, et al.
             United States Magistrate Judge               C/A: 18-5611
             United States District Court for the Eastern Efile-north@laed.uscourts.gov
             District of Louisiana                        REMOTE DEPOSITION OF DEFENDANT
             500 Poydras Street
             Room B419
             New Orleans, LA 70130

             Dear Judge North:

                     This matter involves trademark infringement activity through the publication of various
             materials over and through the World Wide Web by defendant, Brent Pourciau. The infringing
             activity occurred from 2010 through 2018. As the Court may recall, Plaintiff, Trevor Bauer, a
             major league baseball pitcher, has been attempting to secure Pourciau’s deposition since the
             beginning of this litigation. Mr. Markle and Mr. Carter represent Bauer. Mr. Devereaux
             represents Mr. Pourciau and his company, Top Velocity. Mr. Siegel represents defendant, Hauser
             Productions. Three other attorneys represent two insurers of Top Velocity and Hauser
             Productions.

                     Mr. Pourciau’s deposition has been noticed by the Plaintiff for June 3, 2020, to be held at
             the Jefferson Parish Courthouse. (See Exhibit 14, Tenth Re-Notice of Pourciau’s Deposition). A
             large conference room in the courthouse has been reserved for the deposition. Video
             conferencing has been arranged for those that choose to attend remotely. The room can
             accommodate up to twenty (20) people under present social distancing policies. (Please refer to
             Exhibit 14). People must wear masks to enter the building but masks are not required in the
             conference room; however, anyone that desires to wear a mask may do so. The temperature of
             each individual who enters the building will be taken. No person is required to sign an indemnity
             agreement or complete a personal medical questionnaire in order to gain access to the building or
             the deposition. (See Exhibit 14).

                     Under the most recent poll, there will probably be only three (3) attorneys actually
             attending the deposition in person. Mr. Markle and Mr. Carter will attend for the Plaintiff.
             Mr. Devereaux will represent Pourciau, the deponent. Mr. Siegel has not decided whether
             he will attend in person or remotely by video conferencing. (Please refer to Exhibit 16 and
             17). All other attorneys (three in number) have stated that they will attend remotely.
                                                                                               Page 1 of 4
    Case 2:18-cv-05611-WBV-MBN Document 181-1 Filed 07/22/20 Page 2 of 4




       Mr. Markle has been tested twice for the Coronavirus. (Please refer to Exhibits 11 and
14). Both tests were negative. Mr. Siegel has stated that he does not have the Virus or
symptoms thereof. (See Exhibits 16 and 17). Mr. Devereaux has refused to answer the
question, so we don’t know his condition.

        The deposition and examination of Mr. Pourciau will take the full seven (7) hours
allowed by the Rules and will involve the use of over a 1,000 pages of documents addressing
Pourciau’s infringement activities. (Please refer to Exhibit 8). Many of these documents are not
in digital format but are printouts of Pourciau’s web sites. It will also involve very complex
trademark issues and multifaceted discussions about specific internet use of the documents.
Concentrated questioning about specific phrases and terminology will be required. As a result of
the essential exchange of documents between the deponent and counsel, Pourciau’s deposition is
not one that easily lends itself to video conferencing. Cross examination of the main defendant
will be practically impossible over a video session because of the minute detail of the documents.
The Plaintiff has a right to cross-examine the main defendant in person. Safeguards have been
established to protect the three or four attorneys that may attend the deposition in person. No one
has the virus or symptoms of the virus. Social distancing will be maintained throughout the
deposition. If anyone displays symptoms of the virus, the deposition will not go forward. There
is no good and valid reason why the in person deposition of the main defendant should not
proceed forward as noticed.

BACKGROUND

        After months of attempts to secure the deposition of Brent Pourciau, on April 1, 2020,
Plaintiff issued his “Eighth Deposition Re-Notice of Brent Pourciau”. This in person deposition
was scheduled to take place on May 13, 2020 by agreement of all counsel. (Exhibit 1). At this
particular point in time, no one, including Mr. Devereaux, objected to an in person deposition.

        On April 28, 2020, just days before the scheduled deposition, Mr. Devereaux informed
all counsel that his client’s deposition would not proceed forward because of the “Stay at Home”
order issued by the Governor. (Exhibit 2).

        On May 1, 2020, Mr. Markle responded, essentially stating that he intended to take
Pourciau’s deposition as noticed unless everyone agreed to extend the deadline dates previously
issued by the Court (See Exhibit 3). No one had any objections to extending the dates and the
deposition was continued. (Exhibits 4, 5, 6 and 7). On May 5, 2020, Mr. Devereaux stated that
his client was available for an in person deposition June 2-5. (Exhibit 6). On May 5, 2020, Mr.
Markle emailed all counsel to make sure that no one had an objection to Pourciau’s deposition to
be set for June 3, 2020. (Exhibit 7). No one had any objections to the June 3rd deposition and an
in person deposition notice was issued. (Exhibits 7, 9). In accordance with agreements of all
counsel, Plaintiff filed a Motion to Extend Deadline Dates. (Exhibit 8). The Motion emphasized
that Pourciau’s in person deposition involved extensive documentation and that it would take
about seven (7) hours to complete. The Court extended the dates. (Exhibit 8A).

       On May 8, 2020, Plaintiff issued his “Ninth Deposition Re-Notice of Brent Pourciau”.
(Exhibit 9). At the request of Mr. Devereaux, Plaintiff set Pourciau’s deposition to be held at Mr.
                                                                                        Page 2 of 4
    Case 2:18-cv-05611-WBV-MBN Document 181-1 Filed 07/22/20 Page 3 of 4




Siegel’s office. (Exhibit 11). Mr. Devereaux’s office was not equipped to accommodate the
deposition. No one, including Mr. Devereaux, objected to Pourciau’s in person deposition at that
time.

       On May 21, 2020, Mr. Siegel informed all counsel that his office established restrictions
and requirements for the deposition. The mandatory requirements included the completion of a
“Covid-19 Questionaire”, temperature tests, signing forms about one’s health and the limitation
of people allowed to be in the conference room to 4. (Exhibit 10). These restrictions basically
prevented the deposition from going forward because the conference room could not
accommodate the witness, the attorneys, and the court reporter.

        As a result of the restrictions, Mr. Markle decided to change the location of the
deposition to the Jefferson Parish Courthouse. (Exhibit 11). Under the federal rules, the noticing
party has the right, duty and obligation to choose the venue for the deposition. Mr. Markle
attempted to accommodate Mr. Devereaux’s prior request, but was unable to do so because of
the restrictions imposed by Mr. Siegel’s office. Mr. Markle also informed everyone at that time
that he had been tested twice for the virus. Both were negative. (Exhibit 11).

        On May 28th, just days before the deposition is set to begin, Mr. Siegel informed counsel
that his “…office protocol changed yesterday” and that the room could accommodate a total of 6
people. (Exhibit 13). All of the prior restrictions applied. (Exhibit 12). So, basically there were
very few changes to the office requirements. By this time, Mr. Markle had already made
arrangements to move the deposition to the Jefferson Parish Court House. (Exhibits 11and 14).

        At 11:31 on May 28th, Mr. Devereaux, for the very first time, complained of an in person
deposition of his client. (Exhibit 13). He voiced no objection to an in person deposition when he
received the prior nine (9) deposition notices. Despite the fact that many of the documents are
not in digital format, Mr. Devereaux asked that Markle provide him with the extensive
documentation so he could have them printed for a remote/video deposition. Mr. Markle
objected to this procedure because of the large number of documents involved and because
everyone had agreed to an in person deposition before Pourciau’s deposition was continued from
May 13th. (Please refer to Exhibit 14). The Jefferson Parish conference room which could
accommodate all parties was set and the video conference materials organized. At this time, Mr.
Markle asked that all parties indicate if they intended to attend in person or by remote video. The
three insurance attorneys stated that they would attend by video. Mr. Siegel stated that he did not
know if he would attend remotely or in person. (Exhibit 16 and 17).

       During the latest email exchange, Mr. Markle also asked that everyone indicate whether
they had the Coronavirus. Markle said he did not. Mr. Siegel stated that he did not have the virus
but Mr. Devereaux did not respond. (Exhibit 14, 15, 16 and 17).

       The Plaintiff has the right to choose the venue for the main defendant’s deposition as
long as it is located within the proper district, which it is. There is no logical or practical reason
why Pourciau’s deposition cannot be held at the Jefferson Parish Courthouse. The Plaintiff also
has the right to depose the main defendant in person with the understanding that proper
safeguards have been taken to satisfy the social distancing policies. This case has not been stayed
                                                                                          Page 3 of 4
    Case 2:18-cv-05611-WBV-MBN Document 181-1 Filed 07/22/20 Page 4 of 4




by the Court. The deadline dates are still active and in place. To Plaintiff’s knowledge, there are
no orders issued by the District Court or the Fifth Circuit requiring that depositions be taken
remotely. It appears that only three attorneys will be present for Pourciau’s deposition. None are
infected with the virus. Proper precautions have been taken to limit exposure in accordance with
the standing guidelines. There are no valid reasons whey Pourciau’s in person deposition should
not proceed forward as noticed.

BAUER DEPOSITION

         The parties requested the deposition of Mr. Bauer. Plaintiff responded that Bauer was
available for a video/remote deposition on June 17 or 18. (Exhibit 18). Bauer is restricted from
traveling thousands of miles to attend a deposition in New Orleans. Presently, there are travel
restrictions issued by the Federal government and any such travel requires a fourteen (14) day
quarantine. The restrictions were discussed in detail in Mr. Markle’s email of May 28, 2020.
(See Exhibit 16). Mr. Markle said in that email: “As you should know, Bauer’s situation is
different than Pourciau’s. Bauer must travel thousands of miles to come to New Orleans for a
deposition. Pourciau does not. He is available for his deposition as previously stated. You seem
to forget that the one in this situation that infringed on intellectual property rights is Pourciau.
Not Bauer. Bauer did not publish any document that is the subject of this litigation. Pourciau
published an infinite number.”

       So, Bauer can be made available for his deposition. He should not be ordered to travel to
New Orleans when a video deposition is adequate. As stated, Bauer is not the wrongdoer here.
He did not publish or author any document that is the subject of the trademark infringement
action against Pourciau. There are not thousands of documents that must be reviewed with
Bauer. There is no valid reason why his deposition could not proceed through a remote
deposition.

       I trust that my comments are helpful to the Court, but should you require additional
information, please advise. A telephone conference has been arranged by the Court for
Monday, June 1, 2020 at 11:00 a.m.


                                      Very truly yours,

                                      s/Edward D. Markle

                                      Edward D. Markle




                                                                                        Page 4 of 4
